DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant elected group I (methods of treatment) of lung cancer with 2,2’-dithio-bis-ethane sulfonate with kinase inhibitors without traverse in the reply filed on 6 Sept, 2017.  Applicant has since limited the claims to a subgenus of the elected species.  As applicant was required to elect a single, distinct, and disclosed species, this is treated similarly to if the elected species is found allowable. i.e. the search is expanded to an independent claim, and stopped when references that anticipate/render obvious that claim.

Claims Status
Claims 19, 23, 75, 78, 111, 113, 114, and 116 are pending.
Claims 19, 75, 111, and 114 have been amended.
Claims 19 and 23 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The provisional rejection of claims 111, 113, 114, 116, and 120-122 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 14/675,607 (US 20160287539, previously cited) in view of Shaw et al (Clin. Cancer. Res. (2011) 17(8) 2081-2186), Salgia (Semin. Oncol. (2009) 36 (2 suppl 1) ps52-s58), and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720) is hereby withdrawn due to the filing of a proper terminal disclaimer.



Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 75, 78, and 111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rejected claims have been amended to include the steps of determining a patient’s smoking status, testing for the various mutations, and selecting from various subgroups.  However, the portions of the disclosure pointed to for support for these method steps does not actually provide support, nor has a quick hunt through the disclosure found any support.  Applicants have pointed to paragraphs 1040 and 1041, which state that there are 
response to applicant’s arguments
	Applicants have not provided a response to this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

first rejection
Claims 75, 78, 111, 113, 114, and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al (J. Clin. Oncol. (2009) 27(26) p4247-4253, called Shaw2 in this rejection) in view of Cheng et al (Chest (2005) 128(3) p1453-1460), Hausheer (WO 2009113983) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).  

Shaw2 discuss a study looking at patients with EML4-ALK mutations (title).  Patients with non-small cell lung cancer (NSCLC) were screened based on a number of considerations, including smoking history (p4248, 1st column, 4th paragraph), and were tested for ALK mutations (p4248, 1st column, 6th paragraph).  Patients who tested positive were significantly more likely to be light/non-smokers compared to wild type patients (p4250, 2nd column, st paragraph).  These specific patients are likely to be treatable with inhibitors to this specific kinase (p4253, 1st column, 1st paragraph).
The difference between this reference and the instant claims is that this reference does not discuss administration of dithio bis-ethane sulfonate salts, nor does it discuss a second aberrantly expressed protein.
Cheng et al looks at expression of c-Met in circulation in small cell lung cancer (title).  A large percentage of the cancers expressed this protein (as determined by PCR or immunohistochemistry) and released it to circulation, which is an independent negative prognostic indicator in this cancer (abstract).  This reference teaches that c-Met overexpression is common in the same cancer described by Shaw2, and is a negative indicator.
Hausheer et al discuss compositions for treatment of lung cancer and other medical conditions (title).  These compositions potentiate the anti-cancer activity of chemotherapeutic agents and increase patient survival time (p6, 6th paragraph).  Non-small cell lung carcinoma is specifically mentioned as an embodiment (p7, 3d paragraph), as well as non-smokers (p8, 2nd paragraph), essentially the same patient population that correlates with the EML4-ALK mutations of Shaw2 and the c-MET overexpression of Cheng et al.  These compositions are 2, 2’-dithio-bis-ethane sulfonate, as well as salts (p15, 10th paragraph), with the disodium salt specifically mentioned (p32 3d paragraph).  This reference teaches the same compounds as the instant claims for potentiating chemotherapeutics and extending the lifetime of the same patients as described by Shaw et al.
Le Tourneau et al discuss phase 1 clinical trials (title).  The purpose of the phase I clinical trial is to determine the recommended dose and dose schedules of new drugs and/or drug combinations (abstract).  Various methods of optimizing these parameters are taught (table 2, p712, top of page).  This reference teaches standard methods of optimizing the dose and dose schedule of therapeutic compounds.
Therefore, it would be obvious to use the dithio-bis-ethane sulfonate in the patients of Shaw2, to potentiate the activity of the chemotherapeutic of Shaw et al and extend the lifetime of the patients so treated.  As Hausheer discusses this as a general activity of these compounds, an artisan in this field would attempt this addition with a reasonable expectation of success.
In addition, it would be obvious to test these patients for c-MET overexpression, as Cheng et al teach that this is a negative prognosticator in this cancer, which will modify the treatment.  As how to test is well known in the art, an artisan in this field would attempt this test with a reasonable expectation of success.

Hausheer teaches the disodium salt of the sulfonate, rendering obvious claims 78, and 116.
Le Tourneau et al teaches optimizing the dose schedule, which would include which drug would be administered first.  Thus, the combination of references renders obvious claim 114.
response to applicant’s arguments
	Applicant argues that there is no reference teaching administration of bis ethanesulfonate to specific populations, that the material will have additional benefit for certain subpopulations, and that the rejection is not a finite number of identified, predictable solutions.
Applicant's arguments filed 18 Aug, 2021 have been fully considered but they are not persuasive.

It is not clear why the rejection must cite a reference that teaches administering the bis ethanedisulfonate to a specific population (i.e., anticipates some of the claims).  The prior art clearly states that this drug will provide a benefit to non-small cell lung cancer sufferers and non-smokers.  In other words, the claimed patient population is a subgenus of the prior art.  It is noted that there is no claim limitation in the rejected claims excluding other subpopulations.  
Applicant argues that the rejection does not indicate that the claimed therapy will provide additional benefits to specific subpopulations, or that specific molecules will be targeted.  None of these factors are claim limitations, and there is no evidence, aside from attn. arguments, that there is additional benefits to this subpopulation.
Applicant’s final argument is that the rejection does not describe a finite number of identified predictable solutions.  It is not clear what this argument it; it appears to be that the rejection is an improper obvious to try rejection.  However, this rejection does not use an obvious to try rationale; it uses a teaching-suggestion-motivation rationale.  

second rejection
Claims 111, 113, 114, 116, and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al (Clin. Cancer. Res. (2011) 17(8) 2081-2186) in view of Salgia (Semin. Oncol. (2009) 36 (2 suppl 1) ps52-s58), Hausheer (WO 2009113983) and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).  

Shaw et al discuss targeting the anaplastic lymphoma kinase in lung cancer (title).  This is a fusion protein arising from an inversion on the short arm of chromosome 2 joining EML4 to ALK (p2081, 2nd column, 2nd paragraph).  In non small cell lung cancer, this is strongly associated with non-smokers (p2083, 1st column, 3d paragraph).  The first targeted therapy for this kinase is crizotinib (p2083, 2nd column, 4th paragraph).  
The difference between this reference and the instant claims is that this reference does not discuss administration of dithio bis-ethane sulfonate salts, nor does it discuss a second aberrantly expressed protein.
Salgia discusses c-MET in lung cancer (title).  In NSCLC (the same cancer discussed by Shaw et al), the c-MET receptor tyrosine kinase is robustly overexpressed (2nd page, 2nd paragraph).  This reference teaches that the non-smokers with NSCLC described by Shaw et al have overexpression of c-MET, in addition to the ALK described by Shaw et al.
Hausheer et al discuss compositions for treatment of lung cancer and other medical conditions (title).  These compositions potentiate the anti-cancer activity of chemotherapeutic agents and increase patient survival time (p6, 6th paragraph).  Non-small cell lung carcinoma is specifically mentioned as an embodiment (p7, 3d paragraph), as well as non-smokers (p8, 2nd paragraph), essentially the same patient population that correlates with the EML4-ALK mutations of Shaw et al and the c-MET mutations of Salgia.  These compositions are 2, 2’-dithio-bis-ethane sulfonate, as well as salts (p15, 10th paragraph), with the disodium salt specifically mentioned (p32 3d paragraph).  This reference teaches the same compounds as the instant claims for potentiating chemotherapeutics and extending the lifetime of the same patients as described by Shaw et al.
Le Tourneau et al discuss phase 1 clinical trials (title).  The purpose of the phase I clinical trial is to determine the recommended dose and dose schedules of new drugs and/or drug combinations (abstract).  Various methods of optimizing these parameters are taught (table 2, p712, top of page).  This reference teaches standard methods of optimizing the dose and dose schedule of therapeutic compounds.

Shaw et al discuss treatment of non-small cell lung cancer patients with EML4-ALK mutations, who tend to be non-smokers.  Salgia teaches that this population also has overexpression of c-MET.  Hausheer teaches using 2, 2’ dithio-bis-ethane sulfonate to potentiate chemotherapeutics, and specifically mentions this subpopulation of cancer patients.  Thus, the combination of references renders obvious claims, 111 and 113.
Hausheer teaches the disodium salt of the sulfonate, rendering obvious claim 116.
Le Tourneau et al teaches optimizing the dose schedule, which would include which drug would be administered first.  Thus, the combination of references renders obvious claim 114.
response to applicant’s arguments:
	Applicant argues that the rejection does not meet the limitation of teaching non-smoking subjects with a kinase inhibitor and the bis ethane sulfonate with expression of certain genes, that it was not predictable which molecules should be targeted, and argues hindsight reasoning.
Applicant's arguments filed 18 Aug, 2021 have been fully considered but they are not persuasive.

	The rejection clearly discusses non-smokers with non-small cell lung cancer (from Hausheer), with EML4-ALK mutation (Shaw et al), and overexpression of c-MET (Salgia) can be treated with the bis ethane sulfonate (Hausheer).  Without any explanation as to why the explanation of how these references render the claims obvious, this is not a persuasive argument.
	It is not clear what applicant means by predicting which molecules should be targeted.  There is no claim limitation discussing targeting molecules; it is merely treatment with a kinase inhibitor and a bis ethane sulfonate (which is not a targeted molecule).
Finally, applicants argue hindsight reasoning.  The legal test for hindsight reasoning is if the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicants have not pointed to any portion of the rejection that is not found in the cited references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658